RESOLUCIÓN
El Tribunal se da por enterado de las mociones informa-tivas del Colegio de Abogados de Puerto Rico presentadas el 2 y 3 de septiembre de 1992.
Examinada la Moción Urgente de Reconsideración del Ledo. Juan E. Náter Santana, a la luz de sus comparecen-cias ulteriores, y la Moción Informativa y en Auxilio del Ledo. José Antonio García Ortiz, se les reinstala única-mente al ejercicio de la abogacía. Sus peticiones en cuanto a la notaría estarán sujetas a los resultados de la inspec-ción que de sus obras notariales haga la Oficina del Director de Inspección de Notarías.
Se le concede al Ledo. Govén D. Martínez Suris, Director de la Oficina de Inspección de Notarías un término de treinta (30) días para someter los informes correspondientes.
Vistas las mociones informativas del Colegio de Aboga-dos de Puerto Rico, notamos que los Ledos. Salvador Ribas Dominicci, Ernestina Rodríguez Rodríguez, Jorge E. Castro Jiménez y Enrique Pesquera Cobián no han compare-cido ante este Tribunal a mostrar causa, según les fuera requerido en nuestras Resoluciones de 19 de junio y 17 de julio de 1992.

Notifíquese por teléfono y por la vía escrita.

Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado

Secretario General